Citation Nr: 1547937	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-15 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Dallas, Texas. 


FINDINGS OF FACT

1.  The Veteran's back brace has not been found to produce wear and tear by a designee of the Under Secretary for Health.

2.  The Veteran does not have a service-connected skin condition.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A March 2014 letter provided the Veteran with appropriate notification.  While the Veteran did not receive this notice prior to the most recent adjudication of the claim, the application for annual clothing allowance completed by the Veteran describes on its front page who is eligible for a clothing allowance and under what circumstances, including the types of appliances, medications and clothing that are included.  Furthermore, the Veteran demonstrated actual knowledge of the elements of the claim in his notice of disagreement where he stated that his VA prescribed back brace has Velcro and metal inside it which caused his outer garments to wear out more quickly than normal.  Finally, neither the Veteran nor his representative have alleged any prejudice resulting from the delayed VCAA notification and the Board thus finds that any such delay is harmless error. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

As noted above, the Veteran maintains that his back brace causes his clothing to wear out faster than normal and that his pain relieving Artic Relief / Biofreeze gel has caused irreparable damage to his clothing.  

A clothing allowance is authorized if a VA examination or hospital report establishes that a veteran, due to the service-connected loss of a hand or foot, wears or uses a prosthetic device which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(i).  A clothing allowance is also available if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii).

Certain clothing allowance claims require a determination by a Prosthetic Representative, or designated physician when a review of the record is necessary.  In all cases where a review is determined to be necessary, the Prosthetic Representative, and/or designated physician, must determine that: (1) Use of the device or skin medication is medically prescribed; and (2) In the case of a device, such device qualifies as a prosthetic or orthopedic appliance; (3) The device or skin medication tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  See VHA Handbook 1173.15 sec. 3(b)(c).

The Board notes initially that the Veteran has not lost a foot or hand as specified in 38 C.F.R. § 3.50(a)-(f).  Thus, a designee for the Under Secretary for Health must certify that the Veteran's orthopedic appliances and medications are eligible for a clothing allowance. 

Furthermore, the Veteran is not service connected for a skin condition, thus he is ineligible for a clothing allowance based on his use of pain relieving gel as a matter of law.  See 38 C.F.R. § 3.810(a)(1)(ii).

The acting Chief of the Prosthetic Treatment Center at the Dallas VAMC and a designated prosthetic representative both examined the Veteran's claims and determined that they are not eligible for clothing allowance based on the aforementioned lack of a service-connected skin condition and the fact the Veteran's back brace does not have exposed rigid panels that would cause irreparable damage.  The decision also noted that only braces with metal hinges, exposed rigid plastic inserts or exposed metal stays are considered to wear or tear for clothing for allowance purposes and that a brace with Velcro fasteners and fabric covered plastic/metal inserts does not meet the criteria for a clothing allowance. 

The Veteran does not contend that his back brace contains metal hinges or exposed metal inserts.  He maintains that the brace causes his clothing "to wear out more than normally" but provides no further details.

As the neither the Under Secretary for Health nor a designee have certified that the Veteran's back brace tends to wear or tear clothing and the Veteran is not service-connected for a skin condition, entitlement to an annual clothing allowance is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


